DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments (see pages 7-10), filed on the 24th of June, 2022, with respect to the rejection(s) of Claims 1-6 and 8-13 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2016/0174128 A1 to Oren et al. (Oren), in view of Publication No.: US 2020/0344635 A1 to Lu et al. (Lu) and Claim 7 under 35 U.S.C. 103 as being unpatentable over Oren in view of Lu and further in view of Publication No.: US 2002/0136268 A1 to Gan et al. (Gan) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 1-13 are allowed.  Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a first base station signal processor configured to perform a first group of one or more functional layers among  a plurality of base station functional layers when a service type is a first service type, the first service type being one selected from a group including enhanced mobile broadband, ultra-reliable and low latency communications, and massive machine type communication; and a second base station signal processor configured to perform a second group of one or more functional layers among the plurality of base station functional layers when a service type is a second service type, the second group of one or more functional layers being different from the first group of one or more functional layers, the second service type being one selected from the group including the enhanced mobile broadband, the ultra-reliable and low latency communications, and the massive machine type communication, the second service type being different from the first service type’.
Independent Claim 9 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a first base station signal processor configured to perform  a first group of one or more functional layers among  a plurality of base station functional layers when a service type is a first service type, the first service type being one selected from a group including enhanced mobile broadband, ultra-reliable and low latency communications, and massive machine type communication; and a second base station signal processor configured to perform  a second group of one or more functional layers among  the plurality of base station functional layers when a service type is a second service type, the second group of one or more functional layers being different from the first group of one or more functional layers, the second service type being one selected from the group including the enhanced mobile broadband, the ultra-reliable and low latency communications, and the massive machine type communication, the second service type being different from the first service type’.
Independent Claim 12 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘determining transmission schemes through the fronthaul based on the information indicating the transmission quality of the fronthaul, one of the transmission schemes for a first base station signal processor and another of the transmission schemes for a second base station signal processor being determined separately, the first base station signal processor being 4Application No. 17/122,865Reply to Office Action Dated March 28, 2022configured to perform a first group of one or more functional layers among a plurality of base station functional layers when a service type is a first service type, the first service type being one selected from a group including enhanced mobile broadband, ultra-reliable and low latency communications, and massive machine type communication, the second base station signal processor being configured to perform a second group of one or more functional layers among the plurality of base station functional layers when a service type is a second service type, the second group of one or more functional layers being different from the first group of one or more functional layers, the second service type being one selected from the group including the enhanced mobile broadband, the ultra-reliable and low latency communications, and the massive machine type communication, the second service type being different from the first service type’.
Independent Claim 13 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘determining transmission schemes through the fronthaul based on indicating the transmission quality of the fronthaul, one of the transmission schemes for a first base station signal processor and another of the transmission schemes for a second base station signal processor being determined separately, the first base station signal processor being configured to perform a first group of one or more functional layers among a plurality of base station functional layers when a service type is a first service type, the first service type being one selected from a group including enhanced mobile broadband, ultra-reliable and low latency communications, and massive machine type communication, the second base station signal processor being configured to perform a second group of one or more functional layers among the plurality of base station functional layers when a service type is  a second service type, the second group of one or more functional layers being different from the first group of one or more functional layers, the second service type being one selected from the group including the enhanced5Application No. 17/122,865 mobile broadband, the ultra-reliable and low latency communications, and the massive machine type communication, the second service type being different from the first service type’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463